                 Case 2:20-cr-00137-JCC Document 160 Filed 03/10/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR20-0137-JCC-9
10                           Plaintiff,                  MINUTE ORDER
11               v.

12    FRANCISCO JAVIER CARRILLO,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Mr. Carrillo’s unopposed motion to extend the
18   deadline for Mr. Carrillo to respond to the Government’s motion to restrain forfeitable property
19   (Dkt. No. 159). Having thoroughly considered the motion and the relevant record and finding
20   good cause, the Court hereby GRANTS the motion and EXTENDS Mr. Carrillo’s deadline to
21   respond until April 16, 2021. The Court DIRECTS the Clerk to RENOTE the Government’s
22   motion and amended motion for a protective order to restrain forfeitable property (Dkt. Nos. 152,
23   154) for consideration on April 23, 2021.
24          //
25          //
26          //


     MINUTE ORDER
     CR20-0137-JCC-9
     PAGE - 1
             Case 2:20-cr-00137-JCC Document 160 Filed 03/10/21 Page 2 of 2




 1          DATED this 10th day of March 2021.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0137-JCC-9
     PAGE - 2
